DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I (claims 1-8) in the reply filed on 1/4/2022 is acknowledged.
Claims 9-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/4/2022.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show metal layer 172 (from [0043]) in Fig. 1H as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5, and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kojima et al (US 2018/0366549 and Kojima hereinafter).
As to claims 1, 2, 5, and 6: Kojima discloses [claim 1] a structure of trench transistors, comprising: a substrate (1) having a first conductive type (n-type) and serving as a drain of the structure of trench transistors (Fig. 1; [0027]-[0028]); an epitaxial layer (comprising 2 and 6) disposed on the substrate and having the first conductive type (Fig. 1; [0027]; 2 has n-type); a plurality of trenches (16) disposed in the epitaxial layer (Fig. 1; [0029]); a plurality of gate insulating layers (9) disposed on the inner surfaces of the trenches (Fig. 1; [0029]); a plurality of gates (10) respectively disposed on the gate insulating layers (Fig. 1; [0029]); a plurality of first base regions (6 from the surface to the bottom of 8) respectively disposed in the epitaxial layer between the adjacent trenches, having a first depth from the top surface of the epitaxial layer, and having a second conductive type (p-type) opposite to the first conductive type (Fig. 1; [0032]); a plurality of second base regions (bottom of 8 to the bottom of 6) respectively disposed in the epitaxial layer beside sidewalls of the trenches, having a second depth from the bottom surface of the first base regions, and having the second conductive type (p-type), wherein the second depth is larger than the first depth (Fig. 1; [0032]); and a plurality of sources (7) respectively disposed in the first base regions beside the sidewalls of the trenches and having the first conductive type (Fig. 1; [0032]); [claim 2] further comprising a plurality of dielectric layers (11) respectively covering the gates (Fig. 1; [0034]); [claim 5] further comprising a plurality of base-contacting regions (8) disposed in the first base regions between the adjacent sources and having the second conductive type (Fig. 1; [0032]); [claim 6] further comprising a plurality of dielectric layers (11) respectively covering the gates (Fig. 1; [0034]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.



Claims 3, 4, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kojima in view of Baba et al (US 2018/0138310 and Baba hereinafter).
As to claims 3, 4, 7, and 8: Although the structure disclosed by Kojima shows substantial features of the claimed invention (discussed in paragraph 9 above), it fails to expressly disclose:
[claims 3 and 7] further comprising a plurality of hard mask layers respectively disposed on the epitaxial layer and surrounding sidewalls of the gate insulating layers; [claims 4 and 8] further comprising a plurality of dielectric layers respectively covering the gates and the hard mask layers.
	Kojima discloses a gate trenched structure. Baba discloses a gate trenched structure. 
Baba discloses where the gate trenched structure [claims 3 and 7] further comprising a plurality of hard mask layers (21) respectively disposed on the epitaxial layer (11) and surrounding sidewalls of the gate insulating layers (Fig. 1; [0032], [0034], [0036], and [0040]; gate insulating layer 20); [claims 4 and 8] further comprising a plurality of dielectric layers (22) respectively covering the gates and the hard mask layers (Fig. 1; [0040]).
	Applying the hard mask layer to each gate trench structure of Kojima will result in the hard mask surrounding sidewalls of the gate insulating layer as the gate insulating layer of Kojima extends above the trench structure. 
	A person having ordinary skill in the art before the effective filing date of the claimed invention would have had it within his or her capabilities to maintain the mask of Kojima in [0050] and then forming the gate insulating layer and gate and finally the interlayer insulating layer such that the interlayer insulating layer covers the gate and the hard mask in order to reduce the number of manufacturing steps to reduce manufacturing costs.
Conclusion

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH C NICELY whose telephone number is (571)270-3834. The examiner can normally be reached Monday-Friday 7:30 am - 4 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on (571) 270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JOSEPH C. NICELY
Primary Examiner
Art Unit 2813



/JOSEPH C. NICELY/Primary Examiner, Art Unit 2813